Table Of Contents Exhibit 4.7 CYPRESS ENERGY PARTNERS, L . P . and CYPRESS ENERGY FINANCE CORPORATION, as Issuers THE GUARANTORS PARTY HERETO and as Trustee INDENTURE Dated as of , 20 Table Of Contents TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE 2 Section 1.1. Definitions 2 Section 1.2. Other Definitions 6 Section 1.3. Incorporation by Reference of Trust Indenture Act 6 Section 1.4. Rules of Construction. 6 ARTICLE II. THE SECURITIES 7 Section 2.1. Issuable in Series. 7 Section 2.2 . Establishment of Terms of Series of Securities. 7 Section 2.3. Execution and Authentication. 9 Section 2.4. Registrar and Paying Agent. 10 Section 2.5. Paying Agent to Hold Money in Trust. 11 Section 2.6. Securityholder Lists. 11 Section 2.7. Transfer and Exchange. 12 Section 2.8. Mutilated, Destroyed, Lost and Stolen Securities. 12 Section 2.9. Outstanding Securities. 13 Section 2.10. Treasury Securities. 13 Section 2.11. Temporary Securities. 13 Section 2.12. Cancellation. 14 Section 2.13. Defaulted Interest. 14 Section 2.14. Global Securities. 14 Section 2.15. CUSIP Numbers. 15 ARTICLE III. REDEMPTION 16 Section 3.1. Notice to Trustee. 16 Section 3.2. Selection of Securities to be Redeemed. 16 Section 3.3. Notice of Redemption. 16 Section 3.4. Effect of Notice of Redemption. 17 Section 3.5. Deposit of Redemption Price. 17 Section 3.6. Securities Redeemed in Part. 17 ARTICLE IV. COVENANTS 18 Section 4.1. Payment of Principal and Interest. 18 Section 4.2. SEC Reports. 18 Section 4.3. Compliance Certificate. 18 Section 4.4. Stay, Extension and Usury Laws. 19 ARTICLE V. SUCCESSORS 19 Section 5.1. When Issuers May Merge, Etc. 19 Section 5.2. Successor Person Substituted. 19 ARTICLE VI. DEFAULTS AND REMEDIES 20 Section 6.1. Events of Default. 20 i Table Of Contents Section 6.2. Acceleration of Maturity; Rescission and Annulment. 21 Section 6.3. Collection of Indebtedness and Suits for Enforcement by Trustee. 22 Section 6.4. Trustee May File Proofs of Claim. 22 Section 6.5. Trustee May Enforce Claims Without Possession of Securities. 23 Section 6.6. Application of Money Collected. 23 Section 6.7. Limitation on Suits. 23 Section 6.8. Unconditional Right of Holders to Receive Principal and Interest. 24 Section 6.9. Restoration of Rights and Remedies. 24 Section 6.10. Rights and Remedies Cumulative. 24 Section 6.11. Delay or Omission Not Waiver. 25 Section 6.12. Control by Holders. 25 Section 6.13. Waiver of Past Defaults. 25 Section 6.14. Undertaking for Costs. 26 ARTICLE VII. TRUSTEE 26 Section 7.1. Duties of Trustee. 26 Section 7.2. Rights of Trustee. 27 Section 7.3. Individual Rights of Trustee. 28 Section 7.4. Trustee’s Disclaimer. 28 Section 7.5. Notice of Defaults. 28 Section 7.6. Reports by Trustee to Holders. 29 Section 7.7. Compensation and Indemnity. 29 Section 7.8. Replacement of Trustee. 30 Section 7.9. Successor Trustee by Merger, Etc. 31 Section 7.10. Eligibility; Disqualification. 31 Section 7.11. Preferential Collection of Claims Against Issuers. 31 ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE 31 Section 8.1. Satisfaction and Discharge of Indenture. 31 Section 8.2. Application of Trust Funds; Indemnification. 32 Section 8.3. Legal Defeasance of Securities of any Series. 33 Section 8.4. Covenant Defeasance. 34 Section 8.5. Repayment to Issuers. 35 Section 8.6. Reinstatement. 36 ARTICLE IX. AMENDMENTS AND WAIVERS 36 Section 9.1. Without Consent of Holders. 36 Section 9.2. With Consent of Holders. 37 Section 9.3. Limitations. 37 Section 9.4. Compliance with Trust Indenture Act. 38 Section 9.5. Revocation and Effect of Consents. 38 Section 9.6. Notation on or Exchange of Securities. 38 Section 9.7. Trustee Protected. 39 ARTICLE X. Guarantees 39 Section 10.1. Unconditional Guarantee. 39 Section 10.2. Execution and Delivery of Notation of Guarantee. 40 ii Table Of Contents Section 10.3. Limitation on Guarantors’ Liability. 40 Section 10.4. Release of Guarantors from Guarantee. 41 Section 10.5. Mutilated, Destroyed, Lost and Stolen Notations of Guarantee. 41 ARTICLE XI. SINKING FUNDS 42 Section 11.1. Applicability of Article. 42 Section 11.2. Satisfaction of Sinking Fund Payments with Securities. 42 Section 11.3. Redemption of Securities for Sinking Fund. 43 ARTICLE XII. MISCELLANEOUS 43 Section 12.1. Trust Indenture Act Controls. 43 Section 12.2. Notices. 43 Section 12.3. Communication by Holders with Other Holders. 44 Section 12.4. Certificate and Opinion as to Conditions Precedent. 44 Section 12.5. Statements Required in Certificate or Opinion. 45 Section 12.6. Rules by Trustee and Agents. 45 Section 12.7. Legal Holidays. 45 Section 12.8. No Recourse Against Others. 45 Section 12.9. Counterparts. 46 Section 12.10. Governing Laws. 46 Section 12.11. No Adverse Interpretation of Other Agreements. 46 Section 12.12. Successors. 46 Section 12.13. Severability. 46 Section 12.14. Table of Contents, Headings, Etc. 46 Section 12.15. Securities in a Foreign Currency. 47 Section 12.16. Waiver of Jury Trial. 47 Section 12.17. Force Majeure. 47 Section 12.18. Patriot Act. 47 Section 12.19. Act of Holders. 48 Section 12.20. Judgment Currency. 49 iii Table Of Contents CYPRESS ENERGY PARTNERS, L . P . CYPRESS ENERGY FINANCE CORPORATION Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of , 20 TIA SECTION INDENTURE SECTION Section310(a)(1) (a)(2) (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) (b) Section311(a) (b) Section312(a) (b) (c) Section313(a) (b)(1) (b)(2) (c)(1) (d) Section314(a) 4.2, 12.5 (b) Not Applicable (c)(1) (c)(2) (c)(3) Not Applicable (d) Not Applicable (e) (f) Not Applicable Section 315(a) (b) (c) (d) (e) Section 316(a) (a)(1)(a) (a)(1)(b) (b) Section 317(a)(1) (a)(2) (b) Section 318(a) Note:This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. Indenture dated as of , 20 among Cypress Energy Partners, L.P., a Delaware limited partnership, Cypress Energy Finance Corporation, a Delaware corporation, the Guarantors (as defined herein) party hereto and , a organized and existing under the laws of , not in its individual capacity but solely as Trustee (as defined herein). Table Of Contents Each party agrees as follows for the benefit of the other parties and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1. Definitions
